Citation Nr: 1132093	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-24 436	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a right hip disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the USA


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He also had a period of reserves service, which included active duty for training (ADT).

This appeal comes to the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2006 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana, that among other things denied service connection for right and left hip degenerative changes and high blood pressure.

The Veteran testified before the undersigned Veterans Law Judge by videoconference in December 2007.  The transcript is of record.  

By decision in December 2008, the Board denied the claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Memorandum Decision, the Court affirmed the portion of the July 2006 decision denying service connection for hypertension.  This matter is no longer for appellate consideration.  The Court vacated the decision denying service connection for bilateral hip disability and remanded the matter to the Board for development consistent with its decision.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2010 Memorandum Decision, the Court found that the VA examination [December 2005 with February 2006 addendum] report the Board relied upon in its decision was inadequate because the examiner's opinion was based on an inaccurate factual premise.  It was stated that although the examiner concluded that the Veteran's hip problems were not related to an in-service fall because he fell on his back and not on his hips, the Board indicated in its decision that he had fallen on the right side and right hip.  The Court stated that inasmuch as the examiner relied on the wrong facts, the opinion was suspect and clarification was needed.  

The Court also found that the Board's explanation was also inadequate in finding the Veteran's contentions that he injured his right hip in the fall were not credible.  It was pointed out that inasmuch as it was found that the Board found the appellant credible about trauma to his hip in the fall, it was not clear as to why the focus on his ribs and a shoulder during subsequent medical examination led to a conclusion that his report of hip pain was not credible.  It was found that because the Board decision was based in part on erroneous conclusions, it had failed to provide adequate reasons and bases, and a remand for a new medical opinion based on the correct facts was warranted.  

The Board also notes that the Veteran appears to receive VA outpatient treatment at Fort Harrison [MT] VA.  The most recent records date through June 14, 2007.  As there is an indication of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Such records may include clinical data relating to the remaining issues on appeal.  Therefore, VA records dating from June 15, 2007 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records for the Veteran dating from June 15, 2007 to the present and associate them with the claims folder. 

2.  Following a reasonable time for receipt of the above, schedule the Veteran for an examination by an appropriate VA examiner 

to evaluate his hips.  The claims folder must be made available to the examiner for review prior to examination.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.

Based on a thorough review of the record, clinical evidence and physical examination, the examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent probability or better) the Veteran currently has disability of the hips that is directly related a fall on his right side and hip in January 2000.  If it is found that only a right hip disorder may be related to that incident, the examiner is requested to provide an opinion, with supporting rationale, as to whether left hip disability is secondary to or has been aggravated by the right hip.  The opinions should be set forth in detail.

3.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, provide the appellant a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

